Citation Nr: 1113111	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  07-28 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for vertigo.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to October 1989 and from November 1990 to November 1994.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida.  In that decision, the RO granted service connection for tinnitus and assigned an initial 10 percent rating; granted service connection for residuals of removal of cholesteatoma and assigned a noncompensable rating; and, denied service connection for vertigo.  


FINDING OF FACT

The Veteran has chronic vertigo that as likely as not had its onset during service.


CONCLUSION OF LAW

Vertigo was incurred during active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The grant of service connection for vertigo constitutes a complete grant of the benefits sought on appeal with respect to that issue.  As such, any defect with regard to VA's duty to notify and assist the Veteran with the development of his claim is harmless error, and no further discussion of VA's duty to notify and assist is necessary.

II.  Service Connection

The Veteran seeks service connection for vertigo.  The Veteran asserts that the vertigo, as well as the service-connected tinnitus, continued pain, and drainage are all secondary to the in-service mastoidectomy in 1988.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's STRs contain pre-service records reflecting that prior to his first period of service, the Veteran had chronic left otitis media noted in 1984.  Tissue and x-ray of the left ear in August revealed an attic perforation and cholesteatoma in the left ear.  A mastoidectomy and tympanoplasty was performed in the left ear on October 1, 1984.  Temporalis connective tissue was used for the graft.  The ossicular chain was intact and no reconstruction was needed.  The Veteran tolerated the procedure well and was able to leave the hospital on the 2nd postoperative day.  No vertigo was reported with respect to this pre-existing disorder or the post-operative residuals.  

The Veteran's enlistment examination noted the pre-existing left ear surgery with resultant hearing loss and the Veteran's report of ear trouble.  Again, no vertigo was mentioned at that time, and the Veteran was found acceptable for entry into service.  In September 1987, the Veteran was treated for acute onset of left ear pain.  The pre-existing history of attic cholesteatoma was noted.  On examination, dried blood was noted in the inner ear, with some fluid build-up upon both ears.  The old rupture was noted, but it appeared there was s new rupture present.  The assessment was probable newly ruptured tympanic membrane.  The Veteran was sent for an ENT consult.  

In March 1988, the Veteran again presented with an ear ache.  The Veteran had associated vertigo and tinnitus, and the examiner specifically recorded the Veteran's recent complaints of vertigo.  In June 1988, the Veteran complained of an increase in the loss of hearing in the left ear.  Dr. Rhodes noted that there was drainage in the left ear and observed a large granulation polyp with squamous debris in the attic.  The assessment was granulation polyp with recurrent cholesteatoma.  

In August 1988, the Veteran once again underwent a radical mastoidectomy of the left ear.  The wound healed well and the tympanic membrane was ok, but there was a mastoid cavity infection.  The infection was treated, and cleared with antibiotics and steroids.  

During the Veteran's second period of service, the STRs show that the Veteran continued to complain, on occasion of left ear pain, and he was treated for otitis media.  

Post-service private medical records from October 2004 note the Veteran's current complaints of chronic vertigo and continued pain in the left ear.  The Veteran's mother submitted a statement in May 2006 noting that the Veteran has had problems with his balance since service discharge, as well as continued drainage, and pain.  

At a VA examination in January 2006, the examiner noted the Veteran's reports of vertigo in service and noted that the vertigo continued to occur, but did not know the etiology of the vertigo.  However, the examiner specifically noted that the Veteran's recurrent vertigo dated back to military service.  Further, based on the examination findings, the examiner recommended medical follow-up by an ENT due to the mixed hearing loss and abnormal impedance testing suggesting middle ear pathology, as well as the recurrent vertigo dating back to military service.  

In sum, the Veteran reported vertigo during service and medical literature has established that vertigo is consistent with the type of disorder for which service connection has already been established.  Furthermore, the Veteran and his mother have provided competent and credible testimony that the Veteran's in-service vertigo has continued to the present day.  Finally, the examiner in 2006 noted that the Veteran had chronic vertigo that dated back to military service.  Thus, the evidence of record overwhelmingly supports a finding that the Veteran's vertigo began during service.  Although the examiner in 2006 was unsure of the etiology of the vertigo, that is not relevant here because in-service onset as well as continuity of symptoms is shown here.  

In light of the foregoing, and in resolving all doubt in the Veteran's favor, service connection for vertigo is warranted.  


ORDER

Service connection for vertigo is warranted.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


